—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered October 8, 1998, convicting defendant, after a jury trial, of criminally negligent homicide and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant’s constitutional speedy trial motion was properly denied. After consideration of the factors set forth in People v Taranovich (37 NY2d 442), we conclude that the delay of approximately 20 months does not warrant dismissal. The charges against defendant, including the original charge of murder, were extremely serious. Most of the delay was caused by the complexity of the case and difficulties in obtaining the analysis of physical evidence and the appearance of both lay and expert witnesses. Defendant has not made a convincing showing of prejudice resulting from the delay.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the reliability of a civilian witness’s account of *206defendant’s admissions, were properly presented to the jury and there is no basis upon which to disturb its determinations. These admissions, coupled with corroborating evidence, clearly established defendant’s guilt (see, People v Booden, 69 NY2d 185).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
The court properly exercised its discretion in precluding testimony concerning a witness’s purported declaration against penal interest since the statement lacked the required indicia of reliability (see, People v Settles, 46 NY2d 154, 167-170).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Marlow, JJ.